Exhibit 10.37
AMENDMENT NO. 5
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 5 to Second Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered as of the 4th day of March, 2009, by and
between Silicon Valley Bank (“Bank”) and Harmonic, Inc., a Delaware corporation
(“Borrower”) whose address is 549 Baltic Way, Sunnyvale, California 94089.
Recitals
     A. Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of December 17, 2004, as amended
by that certain First Amendment to Second Amended and Restated Loan and Security
Agreement dated December 16, 2005, that certain Amendment No. 2 to Second
Amended and Restated Loan and Security Agreement dated December 15, 2006, that
certain Amendment No. 3 to Second Amended and Restated Loan and Security
Agreement dated March 15, 2007 and as amended by that certain Amendment No. 4 to
Second Amended and Restated Loan and Security Agreement dated March 12, 2008 (as
may be further amended, modified, supplemented or restated, the “Loan
Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
          1. Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
          2. Amendment to Loan Agreement.
               2.1 Section 6.2 (Financial Statements, Reports, Certificates).
Section 6.2(b) is amended and restated in its entirety and replaced with the
following:
          (b) Borrower will deliver to Bank a Compliance Certificate with the
quarterly financial statements within 45 days after the last day of each of the
first three

 



--------------------------------------------------------------------------------



 



fiscal quarters and a Compliance Certificate upon the earlier of delivery of the
report on Form 10-K or 120 days after the last day of the fourth quarter of the
fiscal year.
               2.2 Section 13 (Definitions). The following term and its
definition set forth in Section 13.1 is amended in its entirety and replaced
with the following:
          “Maturity Date” is March 3, 2010.
               2.3 Exhibit C. Exhibit C to the Loan Agreement is replaced in its
entirety by Exhibit A hereto.
          3. Limitation of Amendments.
               3.1 The amendments set forth in Section 2, above, are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
               3.2 This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
          4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
               4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
               4.2 Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;
               4.3 The organizational documents of Borrower delivered to Bank on
December 17, 2004 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
               4.4 The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

2



--------------------------------------------------------------------------------



 



               4.5 The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
               4.6 The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
               4.7 This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
          5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
          6. Effectiveness. This Amendment shall be deemed effective as of
March 4, 2009 upon (a) the due execution and delivery to Bank of this Amendment
by each party hereto and (b) Borrower’s payment to Bank of all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      BANK           BORROWER    
 
                    Silicon Valley Bank       Harmonic, Inc.    
 
                   
By:
  /s/ Nick Tsiagkas
 
      By:   /s/ Robin N. Dickson
 
   
Name:
  Nick Tsiagkas       Name:   Robin N. Dickson    
Title:
  Relationship Manager — Corporate       Title:   CFO         Technology Banking
               

[Signature page to Amendment No. 5]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPLIANCE CERTIFICATE

     
TO:
  SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054
 
   
FROM:
  HARMONIC INC.
549 Baltic Way
Sunnyvale, CA 94089

     The undersigned authorized officer of Harmonic Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (i) Borrower is in complete compliance for
the period ending                      with all required covenants, except as
noted below, and (ii) all representations and warranties in the Agreement are
true and correct in all material respects on this date. Attached are the
required documents supporting the certification. The undersigned officer
certifies that such documents were prepared in accordance with Generally
Accepted Accounting Principles (GAAP) consistently applied from one period to
the next, except as explained in an accompanying letter or footnotes. The
undersigned officer acknowledges that no borrowings may be requested at any time
or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Compliance certificate
  Quarterly within 45 days,except together
with report on Form 10-K following Q4   Yes   No
 
           
Quarterly financial statements
  Quarterly within 45 days   Yes   No
 
           
Annual financial statements (Audited)
  FYE within 120 days   Yes   No

                      Financial Covenant   Required   Actual   Complies
Maintain at all times:
                   
 
                   
Unrestricted cash and cash equivalents
  $40,000,000         Yes   No



Comments Regarding Exceptions: See Attached.
Sincerely,

     
HARMONIC INC.
   
 
   
 
Signature
   
 
   
 
Title
   
 
   
 
Date
   

BANK USE ONLY

     
Received by:
   
 
   
 
  AUTHORIZED SIGNER
 
   
Date:
   
 
   
 
   
Verified:
   
 
   
 
  AUTHORIZED SIGNER
 
   
Date:
   
 
   
 
    Compliance Status:                                 Yes     No

 